Citation Nr: 0332107	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sinus condition, 
including nasal trauma residuals, rhinitis, and sinusitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland Oregon which, in part, denied service connection for 
a sinus condition.  In July 2002, the Board undertook 
additional development regarding the veteran's claim pursuant 
to 38 C.F.R. § 19.9(a)(2) (2003).  Thereafter, in June 2003, 
the Board remanded the veteran's claim to the RO for initial 
consideration of new evidence, and to advise the veteran of 
what was needed to establish the benefit sought.


FINDINGS OF FACT

1.  The preponderance of the objective and competent medical 
evidence of record is against a finding that the veteran 
currently has a sinus disorder, including nasal trauma 
residuals and sinusitis, due to active military service.

2.  The preponderance of the objective and competent medical 
evidence of record is against a finding that any currently 
diagnosed mild allergic rhinitis is related to the veteran's 
period of active military service.


CONCLUSION OF LAW

A sinusdisorder, including nasal trauma residuals, rhinitis, 
and sinusitis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined for pre-induction into service in December 
1970, the veteran's nose, mouth, throat, and sinuses were 
normal, and he was found qualified for active service.  The 
clinical records indicate that, in September 1971, the 
veteran was seen for lacerations on his chin and the right 
side of his face.  In October 1971, he was seen for a cut in 
the area of his upper left lip.  In October 1972, the veteran 
complained of having a sore throat, chest and nasal 
congestion, and general malaise.  The clinical impression at 
that time was viral syndrome.  Service medical records are 
negative for complaints of, or treatment for, a sinus 
condition, nasal trauma, or rhinitis.  On a report of medical 
history completed in November 1972, when he was examined for 
separation from active service, the veteran checked "no" to 
having a history of nose trouble, sinusitis, a head injury, 
chronic or frequent colds, and/or hay fever.  When examined 
that day, the veteran's nose, sinuses, and mouth and throat 
were normal.

Post-service, VA and non-VA medical records and examination 
reports, as well as oral and written statements, dated from 
1998 to 2003, are associated with the claims file.  In an 
August 1998 written statement, the veteran's sister reported 
that his ears and nose were "way too sensitive".  She said 
he constantly had sinus trouble but never had sinus problems 
before serving in Vietnam.

In September 1998, the veteran underwent VA examination for 
ear disease.  According to the examination report, he gave a 
history of having a nasal septoplasty in the early 1980s, 
mainly for his tonsillitis.  He did not have any history of 
significant sinus problems.  He said that, during the last 
five or ten years, he had been occasionally told he had sinus 
trouble but it was treated with a decongestant.  According to 
the VA examiner, that showed that the veteran was not having 
true sinusitis, but just had some rhinitis, because it 
responded to a decongestant.  The veteran had no symptoms to 
suggest a chronic or acute sinus disease.  He said the nasal 
septal surgery performed by VA was extremely helpful the 
first couple of years, and since then he seemed to have the 
same occasional nasal congestion.  He did not have nasal 
bleeding and did not have pain in the sinus areas or any 
purulent drainage from his sinuses.  On examination, the VA 
examiner reported that the pyramid was straight and the 
septum was very straight, with a small perforation in the 
posterior part of the septum.  There was no crusting around 
it and no irritation, so it was a completely asymptomatic 
septal perforation.  There was no pus and no polyps, 
swelling, redness, or crusting in the veteran's nose.  The 
nasopharynx was normal to mirror examination.

According to VA outpatient medical records dated in July 
1999, the veteran gave a history of a periorbital and facial 
numb feeling ever since an injury sustained 28 years earlier, 
with a wine bottle and fist hitting his eye.  He said he had 
sutures at that time, but no X-rays.  He reported having 
recurrent sinus infections and a history of septoplasty at 
the VA medical facility in Portland, Oregon, in 1980.  On 
examination of the veteran's nose, left septal deviation was 
noted.  X-rays were negative for chronic sinus disease.  The 
assessment included chronic rhinitis and septal deviation.

At his August 1999 personal hearing at the RO, the veteran 
testified that after his septoplasty his symptoms had 
improved for a while, but he currently had pain on one side 
of his "hemisphere".  He described involvement in several 
fights in service that, he believed, deviated his septum, and 
said he felt a hollow feeling in his left eye that had 
worsened.  He said he had a chronic sinus problem.  A private 
physician had treated him one or two years after discharge 
for complaints of what he thought was an allergy, but was 
diagnosed as chronic sinus.  The veteran was advised those 
medical records were destroyed after seven years.  He 
testified that he underwent a septoplasty in 1980 at the VA 
medical facility in Portland, Oregon.  

In an August 1999 written statement, the veteran's sister 
said he had a lot of headaches, chronic sinus, numbness, and 
pain in his body.  She said the Portland VA medical facility 
performed a nose operation in approximately 1980 for his 
sinus condition. 




In an August 1999 response to the RO's request for the 
veteran's medical records from 1980 to the present date, the 
VA medical facility in Portland said that the veteran was not 
seen there for pertinent conditions.

VA hospitalized the veteran from August to September 1999 for 
treatment of post-traumatic stress disorder.  At admission, 
it was noted that the veteran had chronic sinusitis and 
previously had undergone septoplasty.  When examined the day 
after he was admitted, the veteran reported having a 
septoplasty at the VA medical center in Portland, Oregon, in 
1980 for his chronic sinus problems.  It was noted that he 
had chronic sinusitis, last treated with antibiotics in 
February 1999, and that he took a steroid nasal spray and 
saline spray.  Examination findings revealed pale and boggy 
turbinates, with no purulent discharge noted.  Sinuses were 
nontender.  The assessment included allergic rhinitis treated 
with sprays.  A September 1999 VA radiology report indicates 
the veteran underwent a cranial computed tomography (CT) that 
reflected normal cranial findings.

VA medical records dated in December 1999 and January 2000 
reflect treatment for sinus symptoms associated with a cold 
and allergies.  When seen in mid-December 1999, the veteran 
complained of having a sinus infection for three months.  
Objective findings included a productive cough, white-yellow-
green (sputum), intermittent fever, and no chills.  The 
assessment was upper respiratory infection, and a history of 
chronic sinus infections was noted.  When seen at the end of 
December, the veteran gave a month-long history of sinus 
infection.  The clinical assessment was of a resolving sinus 
congestion.  

According to a January 2000 VA outpatient medical record, the 
veteran complained of sinus drainage, and said he felt 
congestion in his nose and behind the eyes.  It was noted 
that he felt pressure.  He also had a cough, and had 
expectorated sputum that varied from white to yellow to gray-
green in color.  He had an occasional chilly sensation and 
possible low-grade temperature.  The record indicates he had 
a CT (computed tomography) scan and X-rays of his sinuses.  
His lungs were clear, and he reported that he had quit 
smoking a few months earlier.  On examination, the veteran 
had nasal congestion and drainage.  His throat revealed 
pharyngeal injection.   There were a few post-tussive 
rhonchi.  The clinical assessment was rhinitis, possible 
sinusitis, and bronchitis.

In late January 2000, the veteran submitted a written 
statement in which he reported that he had sustained face and 
head cuts when he was beaten on several occasions at Fort 
Wainwright, Alaska, and that his records were at the transit 
station in Seattle, Washington.  He also said he underwent 
septoplasty surgery in 1983-84 at the Portland, Oregon, VA 
medical center.

In March 2000, the RO again requested records regarding the 
veteran's treatment from the VA medical facility in Portland, 
Oregon, including records regarding a septoplasty performed 
in 1983 or 1984.  

A March 2000 VA medical record indicates that the veteran was 
initially seen at the Roseburg, Oregon, outpatient clinic 
with a medical history that included headaches and sinusitis.

According to a note in the file dated in June 2000, the VA 
medical center in Portland apparently responded to the RO's 
recent records request and indicated that, up to 1987 or 
1988, records were kept for ten years and then destroyed.  
Thus, any hospital summary for a septoplasty performed in 
1983 or 1984 would be unavailable.

An August 2000 VA medical record indicates that the veteran 
had a history of chronic sinusitis and reported head injuries 
during several fights in service which had resulted in loss 
of consciousness.  He described currently having occasional 
numbness on the left side of his head, but results of a CT 
scan were normal.  

In a December 2002 response to the Board's November 2002 
request for treatment records for any sinus problem from 1980 
to the present, the VA medical center in Portland, Oregon, 
said the system of records at the facility had no record 
which was retrieved by the name, social security number, and 
date of birth provided.  It was unable to find any archived 
records regarding the veteran.


In April 2003, the National Personnel Records Center (NPRC) 
responded to the Board's October 2002 request for the 
veteran's service personnel records which might show 
incidents involving improper conduct, fights, etc., during 
service, relating to active duty in 1971 and 1972 while he 
was stationed at Fort Wainwright, Alaska.  The NPRC said that 
the information requested was not a matter of record.

In April 2003, the veteran underwent a VA examination for 
nose, sinus, larynx, and pharynx.  According to the 
examination report, the VA examiner reviewed the veteran's 
medical records.  The veteran complained about his nose.  He 
had used a steroid nasal spray regularly for the past three 
or four years, because of some intermittent nasal congestion, 
which was worse in the springtime.  He thought it had started 
back in the late 1970s.  The veteran said he saw an allergy 
physician in the late 1970s or early 1980s, but did not have 
allergy tests done, although the doctor gave him a cortisone 
nasal spray that was used for mild allergic rhinitis.  His 
sinuses were not X-rayed, nor was the veteran treated with 
any antibiotics at that time indicating, to the VA examiner, 
that there was never a question of having active sinus 
disease.  

Further, it was noted that, in approximately 1979, the 
veteran had suffered some sore throats and was sent to the VA 
hospital in Portland, Oregon, to evaluate his tonsils.  He 
was told his tonsils were normal but he could have a nasal 
septal reconstruction, which he said he underwent in 1979 or 
1980.  He seemed to have good improvement with that 
procedure, as to improving his airway to some extent.

The veteran currently complained of some postnasal drip and 
some nasal congestion if he did not use his cortisone nasal 
spray every day, especially during the spring months.  He 
admitted to having some sneezing and itching of his nose and 
some clear nasal drainage.  There was no history of purulent 
drainage from the nose and no sign of infections.  He had not 
been on an antibiotic for years for any problem with his nose 
or sinuses.  He related that his sister had suffered from 
asthma and hay fever when she was younger, and had less 
trouble now.  




The VA examiner noted that X-rays of the veteran's sinuses in 
July 1999 were completely normal, demonstrating that the 
veteran's sinuses were "obviously" not involved with the 
symptoms that he had.  The veteran complained of occasional 
numbness on the left side of his forehead, and of congestion 
in that area that was a chronic problem.  He did not recall 
exactly when that had started but, according to the examiner, 
it was "obviously" not related to his sinuses.  While the 
veteran thought it was due to his sinuses, the examiner noted 
that he had the complaints when the X-rays were taken and the 
X-rays were completely normal.

On examination, the veteran had an "excellent" nasal airway 
and the pyramid of his nose was straight, reflecting that 
there was "no indication that he ha[d] ever had a broken 
nose in the past."  The veteran had an excellent airway 
bilaterally, which was a symmetric airway, and the mucosa 
shrank normally with vasoconstrictors.  The VA examiner was 
able to see a small nasal septal perforation, but no sign of 
pus, polyps, or purulent drainage or redness in the nose.  
The nasopharynx was normal to mirror examination, and there 
was no tenderness over the veteran's sinuses.  There was no 
cervical adenopathy that would indicate any chronic 
infection.  Examination of the ears and throat showed that 
both areas were normal.  The clinical impression was mild 
allergic rhinitis and no evidence of any sinus disease.  

As noted, the VA examiner reviewed the veteran's medical 
records and observed that at no time in service was there any 
indication that he had an injury to his nose, to include a 
fracture of the nose.  There was one note regarding a lip 
laceration from a fight, but no indication of any nasal 
injury or any sinus disease or injury.  Further, the VA 
physician noted that the veteran had never had a documented 
bout of sinusitis.  His sinus X-rays were noted to be 
completely normal, indicating that he did not have any 
chronic sinus disease, and that the symptoms he attributed to 
his sinuses were not really related to the sinuses.  In the 
VA examiner's opinion, the veteran probably did have a mild 
allergic rhinitis or vasomotor rhinitis, which was completely 
controlled by the use of cortisone nasal spray, but there was 
no evidence of sinus disease.

II.  Analysis

A.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the veteran's initial 
claim in June 1998, the RO advised him by letter in October 
1998 that more information was needed. 

In a January 1999 letter that transmitted the December 1998 
rating decision, the RO again notified the veteran that he 
could submit any additional evidence that he wished to have 
considered (or file a notice of disagreement (NOD)) within 
one year.  He filed an NOD in July 1999, and has submitted 
numerous items of evidence and argument in support of his 
claim since that time.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in a 
December 1998 rating decision, a December 1999 statement of 
the case (SOC), and October 2000, February 2002, and July 
2003 supplemental statements of the case (SSOCs), of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claims to be granted.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's VA treatment records.  In July 2002, the Board 
undertook additional development regarding the veteran's 
claim, requesting service records to corroborate his claim of 
in-service injuries sustained in fights and post-service 
treatment at the VA medical facility in Portland, Oregon, and 
a VA examination that was performed in April 2003.  In its 
June 2003 remand, the Board directed that the veteran be 
advised of the new evidence obtained pertinent to his claim.  
This was done in the July 2003 SSOC, which also included the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159.  
A copy of the most recent SSOC was also sent to the veteran's 
accredited service representative of record.  See Quartuccio, 
Charles, supra.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records that are available and that the RO has 
failed to obtain.  In fact, in a November 2000 Statement of 
Accredited Representation in Appealed Case (VA Form 646), the 
veteran's representative stated that "We support the 
veteran's contentions and feel that the evidence of record 
sufficiently proves beyond a reasonable doubt that [this 
issue] should be decided in [the veteran's] favor." 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  As noted, the veteran was afforded VA examinations 
in September 1998 and April 2003.  Additional examination and 
opinions are not warranted in this case.  

In correspondence from the RO dated in August 2001, and in 
the July 2003 SSOC, the veteran was advised of the provisions 
of the VCAA and of the new duty to assist regulation codified 
at 38 C.F.R. § 3.159.  The August 2001 letter advised the 
veteran of what the evidence needs to show in order for his 
claim to be granted, what evidence was already of record, and 
what information or evidence was still needed.  He was also 
informed that VA would assist him by requesting records in 
the custody of military authorities or Federal agencies.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims, and of who is responsible for producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed in June 1998 have accorded him 
ample time for responses, including testifying at a personal 
hearing at the RO in August 1999, and he and his 
representative have submitted evidence on several occasions.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a sinus condition, including nasal trauma, 
rhinitis, and sinusitis.  The record demonstrates that no 
sinus, throat, or nose disorder was found in service or at 
the time of separation from service.  Moreover, on VA 
examinations after separation, there was no showing that the 
veteran had a sinus condition.  When examined by VA in 
September 1998, the veteran denied a history of significant 
sinus problems; the examiner noted that the veteran had no 
symptoms suggestive of a chronic or acute sinus disease; and 
the examination findings included a straight pyramid and 
septum, with no pus, polyps, swelling, redness, or nasal 
crusting.  

In addition, at the most recent VA examination in April 2003, 
the VA examiner, who reviewed the veteran's medical records, 
also concluded that there was no active sinus disease in the 
late 1970s and early 1980s, because antibiotics were not 
prescribed to treat the veteran's reported symptoms.  In 
fact, the veteran gave a history of congestion that started 
in the late 1970s, several years after his discharge from 
service.  The recent VA examiner noted that X-rays of the 
veteran's sinuses in July 1999 were completely normal, 
leading the physician to conclude that the veteran's symptoms 
at that time were not related to his sinuses.  Current 
examination findings included an "excellent" nasal airway 
and a straight nasal pyramid which, the VA examiner said, 
reflected that there was no indication that the veteran ever 
had a broken nose in the past.  More importantly, the recent 
VA examiner reviewed the veteran's medical records and 
observed that the veteran never had a documented bout of 
sinusitis.  The veteran's sinus X-rays were completely 
normal, indicating he did not have any chronic sinus disease 
and that the symptoms he attributed to his sinuses were not 
really related to the sinuses.  According to competent 
medical professional opinion, the veteran probably did have a 
mild allergic rhinitis or vasomotor rhinitis that was 
completely controlled by the use of cortisone nasal spray, 
but there was no evidence of sinus disease.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a sinus condition or residuals of nasal trauma.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a sinus condition or nasal 
trauma, including sinusitis, has been presented.  See 
Rabideau v. Derwiniski, 2 Vet. App. at 143.

Although the evidence shows that the veteran currently has 
mild allergic rhinitis, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  As previously noted, the 
record reflects that his nose and throat were normal on 
separation from service, and the first post-service evidence 
of record of rhinitis is from 1999, more than 17 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
allergic rhinitis to service or any incident of service has 
been presented.

Further, the VA medical records do not support the veteran's 
contentions.  Although, when hospitalized by VA in August 
1999, he reported having chronic sinusitis, when he was 
examined the next day only allergic rhinitis was reported.  
In January 2000, an outpatient record includes a clinical 
impression of possible sinusitis.  However, the CAVC has held 
that a medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999). Further, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board acknowledges the veteran's oral and written 
statements to the effect that he was involved in fights in 
service and that he experienced nasal difficulties 
thereafter, including a septoplasty performed by VA in 
approximately 1980.  We have no reason to doubt his accounts, 
as a layperson, of events he has experienced.  However, 
multiple efforts to obtain service and medical records to 
substantiate this claim were unsuccessful.  There are no 
available service records that describe the veteran's 
involvement in any fights or medical treatment for fight-
related injuries, including a broken nose, sustained in a 
fight in service, other than chin and lip lacerations.  
Further, the VA medical center in Portland, Oregon, 
repeatedly advised the RO and the Board that there are no 
records available regarding the veteran's treatment from 1980 
to the present.  

In sum, the in-service and post-service medical records are 
simply not indicative of any complaints of, or treatment for, 
the residuals of such a nasal injury or sinus condition.  
Furthermore, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence on his own regarding any potential causal 
relationship between a current nasal disorder and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183 at 186.  See also Espiritu v. Derwinski, 2 Vet. App. at 
495.

Accordingly, as it has not been shown that the veteran 
currently has a sinus condition, including nasal trauma 
residuals, rhinitis, and sinusitis, that is related to injury 
in service, service connection for a sinus condition, 
including nasal trauma residuals, rhinitis, and sinusitis, 
must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.  The evidence is not so evenly balanced that 
there is doubt as to any material issue, and therefore the 
reasonable-doubt/benefit-of-the-doubt doctrine is 
inapplicable in this case.  See 38 U.S.C.A. § 5107(b) (old 
and new versions).


ORDER

Service connection is denied for a sinus condition, including 
nasal trauma residuals, rhinitis, and sinusitis.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



